DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 16, and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 2, 16, and 19 Applicant recites “a Young’s modulus from about 25 MPa to about 30 MPa”. However, in the originally filed detailed disclosure does not appear to provide support for the instantly claimed range. Specifically, the Young’s modulus of the wire frame is only enumerated in one paragraph of the detailed disclosure – see Par. 213 of the corresponding PGPUB. However, this paragraph does not provide the Young’s modulus as a range, but rather a finite number of specific examples of specific materials have discrete Young’s modulus values tied to their material compositions – see a NITINOL wire with a modulus of ~30 GPa, a polyurethane wire with a modulus of ~25 MPa, a silicone wire with a modulus of ~2.41 MPa, and a PGS wire having a modulus of ~1.7MPa. Examiner submits that given the nature of these four discrete values scattered along four orders of magnitude is insufficient to demonstrate possession of the range – particularly as claimed. There is no evidence to suggest that Applicant was in possession (constructively or actually) of embodiments that encompass this claimed range. Demonstration of possession of a species is not sufficient to demonstrate possession of a genus range – particularly where the disclosure as to the species appears to suggest that the Young’s modulus of largely irrelevant to the overall function of the device (see Par. 212 in further consideration of Par. 213 which clearly supports no criticality to Young’s Modulus without consideration as to the shape of the device – here in Claim 19 no consideration as to the shape of the device is claimed and in regards to Claims 2 and 16 the claimed shapes have not been clearly linked to claimed Young’s modulus so as to clearly delineate that Applicant was in possession of a workable configuration with the specifically claimed shape – see Clm. 1 and 14 – having the specifically claimed Young’s Modulus ranges).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0202151 (“Lee”).
Regarding Claim 19, Lee discloses an intravesical device (see Abstract; see also generally Fig. 1B – see also Par. 95) comprising a device body (12) comprising an elastomeric, annular tube (see e.g. Par. 39) housing a solid drug formulation (see e.g. Par. 17); and
An elastic wire retention frame (see generally 16 – see Par. 90, see also Par. 95),
Wherein the elastic wire retention frame has an undeformed coiled shape (see Fig. 1B – see also Par. 90 and 95 – whereby the ordinary artisan would reasonably envisage various coil shapes to be provided to these “flexible projections” which permit both retention and retrieval – whereby changes in shape within the scope of the invention of Lee will be understood to require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In the instant case Lee fails to explicitly disclose the Young’s Modulus of the elastic wire retention frame – whereby Young’s Modulus is understood to be a material property and NOT a geometric property. Lee does disclose that the retention/retrieval part may be formed of “elastic materials such as medical grade silicone or polyurethane” [emphasis added] (Par. 95) – whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the retention wire (16) of Lee out of any suitable polyurethane material construction, see In re Leshin, 125 USPQ 416. Examiner does note that “polyurethane wire” is specifically identified as the only exemplary material that resides within Applicant’s claimed range (see Par. 213).
In the instant case, Examiner notes that the Office is not an experimental testing facility and is therefore unable to obtain the invention of Lee reduced to practice using any of the variety of known polyurethane materials in order to determine their respective Young’s Modulus. However, Examiner also notes that Applicant’s detailed disclosure does not appear to indicate that the provided polyurethane wire is of any particular and special composition (see Par. 213, 12, 112, 117) and furthermore Applicant’s disclosure appears to indicate that the Young’s Modulus of the device is inconsequential disclosing that the device will work equally well irrespective of the Young’s Modulus pursuant to geometric properties of the coil (see Par. 117, 212, 213) disclosing workable materials ranging across four orders of magnitude from 1.7MPa to 30GPa. As such, Examiner submits that Applicant’s instantly claimed range constitutes merely an obvious design choice whereby any elastic wire material can be selected irrespective of Young’s Modulus. 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the device of Lee of a polyurethane species having a coiled shape and a Young’s Modulus of approximately 25MPa to approximately 30MPa, whereby the selection of any particularly polyurethane species is held to be a mere obvious design choice incident to selecting a specific species of material within an identified genus, whereby the instant application makes it abundantly clear that Young’s Modulus selection is an inconsequential design choice and the instant claimed range represents merely a small, arbitrarily selected value within an immense workable range varying from 1.7MPa to 30GPa without any consideration as to any specific benefits which might be conferred by the particularly selected range.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.
Applicant argues (Pg. 5) that “[t]he specification, as a whole, provides adequate written description for an intravesical device including, inter alia, an elastic wire retention frame having a Young’s modulus from about 25 MPa to about 30MPa, as respectively recited by claims 2, 16, and 19.” However, this is not persuasive.
Examiner submits that the instant specification never enumerates the Young’s modulus as a range, but rather a finite number of discrete examples of specific materials that have precise Young’s modulus values tied to their material compositions – see a NITINOL wire with a modulus of ~30 GPa, a polyurethane wire with a modulus of ~25 MPa, a silicone wire with a modulus of ~2.41 MPa, and a PGS wire having a modulus of ~1.7MPa. This disclosure does not present a particular concept to be carried forward to establish written description support for the entirety of Applicant’s claimed range (RE: “about 25 MPa to about 30MPa”) and there is no evidence that Applicant was in possession, either actually or constructively, of the claimed invention. Applicant’s disclosure recites only a single species that lies within the claimed genus range (i.e. a polyurethane wire having a Young’s modulus of about 25 MPa) the other enumerated species differ in orders of magnitude from Applicant’s instantly claimed range (see i.e. 30 GPa – three orders of magnitude - and 1.7MPa – one order of magnitude). 
Examiner notes that “[t]he disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615”. Here, based upon the wide range of Young’s modulus values (Par. 213) and the fact that Applicant explicitly recognizes that differences in Young’s modulus can be incident to changes in shape (Par. 212) there is no disclosure to demonstrate what extent the Young’s modulus may differ from the polyurethane wire “having a Young’s modulus of about 25 MPa, a diameter of about 1 mm, an arc radius of about 1 cm, and one coil may have a spring constant of about 3.8 N/m” (Par. 213) without requiring redesign to the other parameters aside from the Young’s modulus – whereby given the number of parameters to be considered such a burden is demonstrative as to a lack of written description support for the entirety of Applicant’s claimed range. To that extent, the specification surely lacks sufficient disclosure to demonstrate that the specific shape arrangement recited in Clms. 1 and 15 could be paired with an elastic wire having a Young’s modulus of “about 30MPa” to thereby establish written description support for Clms. 2 and 16. While Claim 19 does not limit the wire the shape, specific shape as Claims 1 and 15, the specification again fails to suggest that Applicant was in possession of (either actually or constructively) configurations other than those with “about 25 MPa”.
Applicant argues (Pg. 6) that “as a whole, Example 5 does not merely demonstrate arbitrary selections of Young’s modulus…” However, this is not persuasive. Specifically, the specification makes it clear that Young’s modulus is largely irrelevant (Par. 212) and therefore Example 5 fails to suggest that these materials were selected based upon their Young’s modulus versus selected based upon other material properties (such as cost, biocompatibility, ease of manufacture…etc.) and then once selected a suitable shape and dimension is applied to the coil such that whatever the Young’s modulus might happen to be a functioning device will be constructed. It is unclear if Applicant even considered any other materials other than the polyethylene wire(s) (see Par. 213) which lie within the claimed range and the specification fails to suggest that other suitable species within the claimed range (particularly at the upper end of “about 30MPa” have been found). Examiner reiterates that the specification is not suggestive that Applicant selected materials based upon their identified, suitable Young’s modulus, but rather selected materials and then selected a shape for the device which results in the desired retention within the bladder irrespective of the Young’s Modulus. As such, possession of a single species within a claimed range is insufficient evidence to suggest that Applicant was in possession of the entirety of the claimed range and had constructively or actually reduced to practice additional working examples within this claimed range.
Applicant argues (Pg. 6) that “Applicant notes that “[l]ow modulus elastomers may be relatively less likely to cause irritation to the bladder or to cause an ulcer once implanted” and that “some low modulus elastomers may be completely biodegradeable, which may permit creating a device that need not be removed following implantation and drug delivery”. However, as would be understood by the ordinary artisan these are material properties which don’t appear to be tied to the fact that device has a low Young’s modulus, but rather that elastomers which reduce irritation and are completely biodegradable are more likely to have a low Young’s modulus. To this extent Applicant’s extension of the range of “about 25 MPa” to inclusive to “about 30 MPa” appears to be wholly arbitrary and not based upon some concept carried forward by the enumerated specific species. The specification fails to support Applicant’s conclusion that “about 30 MPa” is only a “somewhat higher value” to the extent that it is unclear to what extent redesign from the 25MPa species would be necessary to compensate for the different Young’s modulus. Furthermore, there is no evidence to suggest that this range (i.e. ~25MPa to ~30MPa) is the “low” Young’s modulus materials discussed in the specification, versus the lower examples of 2.41MPa and 1.7MPa. In other words, the specification is unclear as to whether ~25MPa to ~30MPa would even be considered a “low modulus” material – Examiner submits that for the lack of evidence provided it may be that ~25MPa is the limit to what may be considered a “low” modulus material whereby higher configurations (e.g. ~30MPa) are unsuitable and do not map to any of the disclosed suitable materials and are incompatible with any of the disclosed suitable shapes. 
Applicant argues (Pg. 7) that “Applicant disagrees with the contention in the Office Action that ‘the Young’s modulus [is] largely irrelevant…” As discussed above, Applicant’s specification teaches that the geometry can be appropriately tailored accounting for the Young’s modulus”. However, this is not persuasive to the extent that this argument demonstrates precisely WHY the Young’s modulus of the selected material is wholly irrelevant. Applicant’s specification enumerates four examples that differ in four orders of magnitude and indicates that a low Young’s modulus may be “compensated” for by geometric shapes – the fact that a low Young’s modulus can be so easily compensated for is demonstrative that that Young’s modulus is irrelevant and that materials are selected for based on other desirable properties and then a specific shape is determined that is compatible with the elasticity of whatever material is selected.
Examiner submits that given the nature of these four discrete values scattered along four orders of magnitude is insufficient to demonstrate possession of the range – particularly as claimed. There is no evidence to suggest that Applicant was in possession (constructively or actually) of embodiments that encompass this range. Demonstration of possession of a species is not sufficient to demonstrate possession of a genus range – particularly where the disclosure as to the species appears to suggest that the Young’s modulus of largely irrelevant to the overall function of the device (see Par. 212 in further consideration of Par. 213 which clearly supports no criticality to Young’s Modulus without consideration as to the shape of the device – here in Claim 19 no consideration as to the shape of the device is claimed and in regards to Claims 2 and 16 the claimed shapes have not been clearly linked to claimed Young’s modulus so as to clearly delineate that Applicant was in possession of a workable configuration with the specifically claimed shape – see Clm. 1 and 14 – having the specifically claimed Young’s Modulus ranges).
Applicant argues (Pg. 7) that “para. [0095] of Lee does not describe the composition of the flexible projections 16 of Lee. Rather, para. [0095] of Lee describes a coiled part that ‘can be used to promote the flotation of the device in the bladder with air trapped as well as to facilitate the retrieval of the device’. Thus, the coiled part is not the same as the flexible projections 16, and the Office Action does not establish that Lee describes an elastic wire retention frame including silicone or polyurethane”. However, this is not persuasive. Specifically, Par. 95 describes a “pigtail or coiled part at one end or both ends… which is spread during cystoscopic insertion of the device and returned to its original shape after the deployment” – so the specification clearly establishes two elastic wire retention frames provided on either end of the device in an undeformed coil shape in a manner generally analogous to the configuration shown in Fig. 1B (whereby the specification enumerated wire 16 has been replaced with a pigtail/coil wire frame; see also Fig. 5A wherein the retrieval rings are another type of looped/coiled wire frame – and as such characterization of the pigtails/coils of the species described in par. 95 as an “elastic wire retention frame [having] an undeformed coiled shape” is consistent with the disclosure of Lee and the broadest reasonable interpretation of the claims). As such, there is clear support for modifications to Lee which constructs pigtailed, coiled wires made of silicone or polyurethane at the end(s) of the device which are coils at rest, but can be straightened/unfurled to a low profile insertion configuration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/25/2022